Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:  in claim 1, line 3, a semicolon “;” should be inserted after “passages” for proper idiomatic language.  Claims not listed are objected as being dependent upon an objected claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein said lower curved flow” which lacks antecedent basis clarity.  The Examiner suggests the following amendments: “wherein said lower curved flow guide”.
Claim 18, line 16, recites “said spider leg” which lacks antecedent basis clarity because it is not clear to which leg is being referred.  The Examiner suggests the following amendments: “said spider legs” because the first and third flows are directed by both legs.
Claims not listed are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fields (US 2,817,113).
Fields (US 2,817,113) teaches a spider 5 for a die head and die tooling (fig. 1), wherein said spider comprises:
a plurality of internal plastic flow passages (between fins 6; figs. 1-4) extending axially through said spider 5; and a spider leg 6 between each of said plurality of internal plastic flow passages;
	wherein said spider leg 6 comprises:
an upstream portion (figs. 1, 4); 
a center portion (figs. 1, 4); and 
a downstream portion (figs. 1, 4);
wherein said upstream portion has a front apex for dividing a stream of plastic in said die head and die tooling into a first stream on a first side of said spider leg 6 and a second stream on a second side of said spider leg 6 (as shown in figs. 1, 4, the extrusion material will be divided at the upstream front apex of the leg 6 into a first and second stream on respective sides of the leg 6);

wherein said upper curved flow guide and said lower curved flow guide direct said first stream and said second stream towards each other to bond with one another after flowing around said spider leg (figs. 1, 4; after flowing past the downstream corrugated portion of leg 6, which defines the upper and lower curved flow guides, the first and second streams flowing along the sides of the leg are directed towards each other to bond with one another);
	(Claim 4) wherein said lower curved flow guide is on the first side and said upper curved flow guide is on said second side (in fig. 3 of Fields (-113), if you rotate the spider so that one of the legs 6 is extending horizontally, the upper corrugated surface of that one leg defines an upper curved flow guide on a second side of that one leg, and the lower corrugated surface of that one leg defines a lower curved flow guide on a first side of that one leg), and wherein said first side further comprises an upper surface that abuts with the lower curved flow guide (in fig. 3 of Fields (-113), if you rotate the spider so that one of the legs 6 is extending horizontally, the lower side of that one leg defines a first side defining a surface having convex portions (extending away from the leg) and concave portions (extending into the leg), a concave portion defines the lower curved flow guide, and a convex portion defines an upper surface, wherein the upper surface abuts with the lower flow guide) and said second side further comprises a lower surface that abuts with the upper curved flow guide (in fig. 3 of Fields (-113), if you 
	(Claim 5) wherein said lower curved flow guide directs at least a portion of said first stream towards a vertical plane along a longitudinal axis of said spider leg (in fig. 3, a vertical plane of a leg extends along a longitudinal axis of the leg; as mentioned above, relative to a horizontally extending leg, the lower curved flow guide is defined by a concave portion on the lower side of the leg; this concave portion curves toward the vertical plane, and thus directs at least a portion of the first stream towards the vertical plane), and wherein said upper curved flow guide directs at least a portion of said second stream towards the vertical plane (in fig. 3, a vertical plane of a leg extends along a longitudinal axis of the leg; as mentioned above, relative to a horizontally extending leg, the upper curved flow guide is defined by a convex portion on the upper side of the leg; this convex portion curves toward the vertical plane, and thus directs at least a portion of the second stream towards the vertical plane); and
	(Claim 8) wherein said lower curved flow guide and said upper curved flow guide are rotationally symmetrical, such that said lower curved flow guide directs said first stream towards a vertical plane along a longitudinal axis of the spider leg and said upper curved flow guide directs said second stream towards said vertical plane (in fig. 3 of Fields (-113), if you rotate the spider so that one of the legs 6 is extending horizontally, the upper corrugated surface of that one leg defines an upper curved flow guide, and the lower corrugated surface of that one leg defines a lower curved flow guide, wherein the lower curved flow guide and the upper curved flow guide are rotationally symmetrical and direct the first and second streams towards the vertical plane as the curved portions of the lower curved flow guide and the upper curved flow guide extend to the vertical plane).
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lupke et al. (US 6,056,528).
Lupke et al. (US 6,056,528) teaches a spider for a die head and die tooling (fig. 1), wherein said spider comprises:
a plurality of internal plastic flow passages 13 extending axially through said spider; and a spider leg 15 between each of said plurality of internal plastic flow passages 13 (fig. 2);
wherein said spider leg 15 comprises:
a front apex 16, 19, 21;
a first leg 31 and a second leg 39 coupled to said front apex, each of said first leg 31 and said second leg 39 being angled away from each other (figs. 3-5) and each of said first leg 31 and said second leg 39 being angled away from a vertical plane along a longitudinal axis of said spider leg 15 (fig. 3; the longitudinal axis of the leg 15 is horizontal, and thus the vertical plane extends horizontally in fig. 3, and the legs 31, 39 are angled away from such plane as shown in fig. 3);
	wherein a flow of plastic is divided into a first flow, a second flow, a third flow and a fourth flow by said front apex, said first flow flowing along a first side (along surface 33) of said first leg 31, said second flow flowing along a second side (along surface 34) of said first leg 31, said third flow flowing along a first side (along surface 41) of said second leg 39 and said fourth flow flowing along a second side (along surface 42) of said second leg 39 (figs. 3, 5);
wherein the first flow and the third flow are adjacent to one another (flows along surfaces 33, 41 are adjacent one another) and said first flow and said third flow are directed by said spider legs 31, 39 to flow towards each other (fig. 3; surfaces 33, 41 are angled toward each other and thus flows along surfaces 33, 41 flow towards each other);

	wherein a portion of the first side (along surface 33) of the first leg 31 is distal to the front apex and said portion of the first side of the first leg 31 slants towards the second leg 39 (fig. 3; the surface 33 from its portion distal the front apex 21 slants toward leg 39); and
wherein a portion of the first side (along surface 41) of the second leg 39 is distal to the front apex and said portion of the first side of the second leg 39 slants towards the first leg 31 (fig. 3; the surface 41 from its portion distal the front apex 21 slants toward second leg 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupke et al. (US 6,056,528) in view of Fields (US 2,817,113).

(Claim 3) wherein said spider 51 further comprises a plurality of mechanical securing means 81, 85 for securing each of said spider legs 57 to said inner spider ring 53 and said outer spider ring 55 (col. 4, lines 7-21), and wherein each of said plurality of mechanical securing means 81, 85 is releasable from said spider 51 for separation of said spider legs 57 from said inner spider ring 53 and said outer spider ring 55 (col. 4, lines 22-29).
However, Lupke et al. (US 6,056,528) does not disclose spider legs as recited by claims 2-3.
Fields (US 2,817,113) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the spider of Lupke et al. (US 6,056,528) with spider legs, as recited by Fields (US 2,817,113), because such a modification is known in the art and would provide an alternative configuration for the spider legs known to be operable in the art.  As disclosed by Fields (US 2,817,113), such alternative spider legs enable non radial seams in the polymer thus imparting increased strength to the seams (col. 2, lines 59-63). 
Allowable Subject Matter
Claims 9-13 and 16-17 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objection(s) set forth in this Office action.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest: 
the spider, as recited by claims 6-7, particularly wherein said lower surface and said upper surface are flat; or
the spider leg, as recited by claims 9-17, particularly wherein said downstream portion further comprises an upper leg portion and a lower leg portion staggered at different radial depths from each other, said upper leg portion having an upper curved flow guide and said lower leg portion having a lower curved flow guide; wherein said lower curved flow guide directs at least a portion of said first stream towards a vertical plane along a longitudinal axis of the spider leg and said upper curved flow guide directs at least a portion of said second stream towards said vertical plane; wherein said at least a portion of said first stream and said at least a portion of said second stream are directed towards each other to bond with one another after flowing around said spider leg.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ritter (US 2,363,261) discloses a spider leg having upper and lower leg portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744